Exhibit 10.1

SIEMENS

Siemens AG. Wittelsbacherplatz 2, 80333 Muenchen

Board of Directors:

Mentor Graphics Corporation

8005 S.W. Boekman Rd.

Wilsonville, OR 97070-7777

To the attention of

Dr. Walden C. Rhines, Chairman and Chief Executive Officer

 

via email    Munich, 12 November 2016

Support Letter

Dear Dr. Rhines,

Siemens Aktiengesellschaft (“Siemens Parent”) is the ultimate parent of Siemens
Industry, Inc. (“Siemens Industry”). Siemens Parent takes notice of the merger
agreement to be signed by and among Siemens Industry, Meadowlark Subsidiary
Corporation (“Merger Subsidiary”) and Mentor Graphics Corporation (“Company”) on
November 12, 2016 (the “Merger Agreement”). As an Inducement for Company to
enter into the Merger Agreement, Siemens Parent is providing this Parent Company
Guarantee (as herein defined), in respect of which Company has provided
consideration to Siemens Parent in the amount of one euro (1€), receipt of which
is hereby acknowledged by Siemens Parent. All capitalized terms used and not
defined herein shall have the same meaning as ascribed to it in the Merger
Agreement.

In accordance with the foregoing, Siemens Parent hereby irrevocably and
unconditionally (a) guarantees to Company the full and complete discharge and
performance of all obligations and liabilities of Siemens Industry and Merger
Subsidiary pursuant to the Merger Agreement (the “Guaranteed Obligations”) and
(b) agrees that it shall provide all support and funds necessary in connection
with the foregoing and it shall cause all its Affiliates to honor the
satisfaction thereof (collectively, the “Parent Company Guarantee”).

Company agrees that, with respect to any obligation or liability of Siemens
Industry pursuant to or in respect of the Merger Agreement, Company shall pursue
its remedies in the first instance against Siemens Industry; provided that, at
Company’s option, it may elect, at any time after the 30th day following notice
to Siemens Industry of its pursuit of any remedy, to seek satisfaction of any
such obligation or liability directly against Siemens Parent pursuant to this
Parent Company Guarantee (and, for the avoidance of doubt, there shall be no
requirement that Company pursue its remedies against Siemens Industry for any
other minimum period of time before seeking satisfaction of such obligation or
liability from Siemens Parent). Company agrees



--------------------------------------------------------------------------------

that Siemens Parent shall be entitled to satisfy any liabilities or obligations
pursuant to the Merger Agreement to Company through and on behalf of Siemens
Industry, rather than directly through Siemens Parent, in its own discretion.

Save only as provided in the immediately preceding paragraph, Company shall not
be obliged, before taking steps to enforce any of its rights and remedies under
this Parent Company Guarantee, to: (a) take any action or obtain judgment in any
court against Siemens Industry or any other person; (b) make or file any claim
in a bankruptcy, liquidation, administration or insolvency of Siemens Industry
or any other person; or (c) make demand, enforce or seek to enforce any claim,
right or remedy against Siemens Industry or any other person.

This Parent Company Guarantee is and shall at all times be a continuing security
and shall cover the ultimate balance from time to time owing to Company by the
Siemens Industry in respect of the Guaranteed Obligations. The liability of
Siemens Parent under this Parent Company Guarantee shall not be reduced,
discharged or otherwise adversely affected by: (a) any Intermediate payment,
settlement of account or discharge in whole or in part of the Guaranteed
Obligations; (b) any variation, extension, discharge, compromise, dealing with,
exchange or renewal of any right or remedy which Company may now or after the
date of this Parent Company Guarantee have from or against any of Siemens
Industry and any other person in connection with the Guaranteed Obligations;
(c) any act or omission by Company or any other person in taking up, perfecting
or enforcing any security, indemnity or guarantee from or against Siemens
Industry or any other person; (d) any termination, amendment, variation,
novation, replacement or supplement of or to any of the Guaranteed Obligations;
(e) any grant of time, indulgence, waiver or concession to Siemens Industry or
any other person; (f) any insolvency, bankruptcy, liquidation, administration,
winding up, incapacity, limitation, disability, the discharge by operation of
law, or any change in the constitution, name or style of Siemens Industry or any
other person; (g) any invalidity, illegality, unenforceability, irregularity or
frustration of any actual or purported obligation of, or security held from,
Siemens Industry or any other person in connection with the Guaranteed
Obligations; (h) any claim or enforcement of payment from Siemens Industry or
any other person; or (i) any act or omission which would not have discharged or
affected the liability of Siemens Parent had it been a principal debtor instead
of a guarantor, or indemnifier or by anything done or omitted by any person
which but for this provision might operate to exonerate or discharge Siemens
Parent or otherwise reduce or extinguish its liability under this Parent Company
Guarantee.

Any release, discharge or settlement between Siemens Parent and Company in
relation to this Parent Company Guarantee shall be conditional on no right,
security, disposition or payment to Company by Siemens Parent, Siemens Industry
or any other person in respect of the Guaranteed Obligations being avoided, set
aside or ordered to be refunded under any enactment or law relating to breach of
duty by any person, bankruptcy, liquidation, administration, protection from
creditors generally or insolvency or for any other reason. If any right,
security, disposition or payment referred to in the preceding sentence is
avoided, reduced, set aside or ordered to be refunded, Company shall be entitled
subsequently to enforce this Parent Company Guarantee against Siemens Parent as
if such release, discharge or settlement had not occurred and any such right,
security, disposition or payment had not been given or made.



--------------------------------------------------------------------------------

No persons other than Company and its successors and permitted assigns shall be
entitled to any rights under this Parent Company Guarantee.

Siemens Parent hereby agrees that the Guaranteed Obligations will be paid to
Company without set-off or counterclaim in immediately available funds
denominated in U.S. Dollars at the address specified in writing by Company from
time to time.

Siemens Parent shall be entitled to any and all defenses that Siemens Industry
has except with respect to statute of limitations to the extent actually
impacted by the 30-day notice period contemplated herein.

None of the terms or provisions of this Parent Company Guarantee may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by Siemens Parent and Company. This Parent Company Guarantee shall be
binding upon the successors and assigns of Siemens Parent and shall inure to the
benefit of Company and its successors and assigns. This Parent Company Guarantee
and the obligations hereunder shall not be assignable by Siemens Parent nor
Company without the written consent of the respective other Party.

This Parent Company Guarantee shall be governed by, and construed in accordance
with, the laws of England and Wales. Each party irrevocably agrees that the
courts of England and Wales shall have non-exclusive jurisdiction to settle any
dispute or claim arising out of or in connection with this Parent Company
Guarantee or its subject matter or formation (including non-contractual disputes
or claims). Siemens Parent irrevocably appoint Siemens plc, Sir William Siemens
Square, Frimley, Camberley GU16 8QD as its agent to receive on its behalf in
England or Wales service of any proceedings under this paragraph and agrees that
if for any reason such agent ceases to be able to act as agent or no longer has
an address in England or Wales, it will forthwith appoint a substitute
acceptable to Company and deliver to Company the new agent’s name and address in
England and Wales.

Company shall in no case have the right to receive payments in excess of any
payment due and payable or that would become due and payable under the Merger
Agreement. In any event, Company shall not have more rights than if Siemens
Parent were the sole party of the Merger Agreement.

 

Sincerely,     Siemens Aktiengesellschaft     By:    

/s/ Karl-Heinz Seibert

   

/s/ Andreas Hoffman

Karl-Heinz Seibert     Dr. Andreas Hoffmann

Corporate Vice President

Head of Mergers & Acquisitions

   

General Counsel

of Siemens AG



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

Mentor Graphics Corporation By:

/s/ Dean Freed

Name: Dean Freed Title: Vice President, Secretary & General Counsel

Siemens Aktiengesellschaft: Chairman of the Supervisory Board: Gerhard Cromme;
Managing Board: Joe Kaeser, Chairman, President and Chief Executive Officer;
Roland Busch, Lisa Davis, Klaus Helmrich, Janina Kugel, Siegfried Russwurm, Ralf
P. Thomas; Registered offices: Berlin and Munich, Germany; Commercial
registries: Berlin Charlottenburg, HRB 12300, Munich, HRB 6684; WEEE-Reg.-No. DE
23691322